Appeal by defendant from a judgment of the Supreme Court, Queens County (Browne, J.), rendered September 17, 1981, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of defendant’s pretrial motion which sought suppression of evidence.
Judgment affirmed.
*621We reject defendant’s contention that the lineup at which he was identified by the complaining witness was suggestive. In any event, having viewed the perpetrator at close range for several minutes on a sunny day, the complaining witness would have had an independent basis for an identification at trial.
Defendant’s claim that he was arrested on less than probable cause is without merit. The police responded to a radio communication identifying one of two perpetrators of a robbery as a six-foot tall, 200-pound black male wearing a purple shirt, blue jeans and black and white sneakers, and describing the path the perpetrators had taken when fleeing from the scene of the crime. Within 30 minutes of the commission of the crime the police arrested defendant, who matched the description in all respects except that he was shirtless, in the area indicated by the radio communication. Accordingly, we affirm. Brown, J. P., Rubin, Lawrence and Kooper, JJ., concur.